                Case 2:16-cr-00119-MCE Document 34 Filed 03/17/21 Page 1 of 3


     Daniel B. Olmos (SBN: 235319)
 1

 2

 3

 4

 5

 6
     Attorney for Defendant
 7
     Brian Dempsey, Sr.
 8

 9                                 IN THE UNITED STATES DISTRICT COURT
10                              FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                             SACRAMENTO DIVISION
12

13    UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00119 MCE

14                            Plaintiff,                   STIPULATION AND ORDER TO
         v.                                                CONTINUE STATUS HEARING
15

16    BRIAN ARTHUR DEMPSEY, SR.,

17                            Defendant.

18

19            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
20 United States Attorney Heiko Coppola, and Defendant Brian Dempsey, Sr., through his undersigned

21
     counsel, that the status hearing in this matter be continued from March 18, 2021, to June 17, 2021, to
22
     permit the Government to produce additional extensive discovery which it has indicated is forthcoming.
23
     Further, last week this Court signed an order designating a Classified Information Security Officer,
24

25 which will facilitate the discovery process.

26            The parties further agree and request that the Court order, for the purpose of computing time

27 under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must

28
     STIPULATION AND ORDER TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
     U.S. v. Dempsey, 2:16-cr-00119 MCE          1
30
              Case 2:16-cr-00119-MCE Document 34 Filed 03/17/21 Page 2 of 3


     commence, that the time period between March 18, 2021, to and including the June 17, 2021, status
 1

 2 hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow

 3 defense counsel reasonable time to prepare his client’s defense. The parties stipulate and agree that the

 4 ends of justice served by granting this time exclusion would outweigh the best interest of the public and

 5 the defendant in a speedy trial.

 6
           For the foregoing reasons, the parties stipulate to continue the status conference to June 17, 2021,
 7
   at 10:00 a.m.
 8
   IT IS SO STIPULATED.
 9

10    Dated: March 15, 2021                         NOLAN BARTON & OLMOS, LLP
11

12                                                    /s/ Daniel B. Olmos
                                                    Daniel B. Olmos
13                                                  Attorney for Defendant Brian Arthur Dempsey, Sr.
14

15    Dated: March 15, 2021                         PHILLIP A. TALBERT
                                                    Acting United States Attorney
16
                                             By:     /s/ Heiko Coppola
17                                                  Heiko Coppola
18                                                  Assistant United States Attorney

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
     U.S. v. Dempsey, 2:16-cr-00119 MCE          2
30
              Case 2:16-cr-00119-MCE Document 34 Filed 03/17/21 Page 3 of 3



 1                                                   ORDER

 2         GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is hereby

 3   ordered that the status hearing for Defendant Brian Dempsey, Sr. be continued to June 17, 2021, at

 4   10:00 a.m. It is further ordered that, for the purpose of computing time under the Speedy Trial Act, 18

 5   U.S.C. § 3161, et seq., the time period between March 18, 2021, to and including the June 17, 2021,

 6   status hearing be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4, and that

 7   the ends of justice served by granting this time exclusion outweigh the best interest of the public and the

 8   defendant in a speedy trial.

 9         IT IS SO ORDERED.

10

11         Dated: March 16, 2021

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
     U.S. v. Dempsey, 2:16-cr-00119 MCE          3
30
